 Case 1:20-cv-02073-SEB-DLP Document 1 Filed 08/07/20 Page 1 of 6 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

Kevin Watson, individually and on         )
behalf of all others similarly situated,  )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )       No.    1:20-cv-2073
                                          )
Med Shield, Inc., an Indiana corporation, )
                                          )
      Defendant.                          )       Jury Demanded

                              COMPLAINT – CLASS ACTION

       Plaintiff, Kevin Watson, individually, and on behalf of all others similarly situated,

brings this action under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

("FDCPA"), for a finding that Defendant’s form debt collection letter violated the FDCPA,

and to recover damages, and alleges:

                               JURISDICTION AND VENUE

       1.     This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA, and 28

U.S.C. § 1331.

       2.     Venue is proper in this District because: a) the acts and transactions

occurred here; b) Plaintiff resides here; and, c) Defendant resides and transacts

business here.

                                           PARTIES

       3.     Plaintiff, Kevin Watson ("Watson"), is a citizen of the State of Indiana,

residing in the Southern District of Indiana, from whom Defendant attempted to collect a

defaulted consumer debt, which he allegedly owed for medical services.
Case 1:20-cv-02073-SEB-DLP Document 1 Filed 08/07/20 Page 2 of 6 PageID #: 2




       4.     Defendant, Med Shield, Inc. (“Med Shield”), is an Indiana corporation, that

acts as a debt collector, as defined by § 1692a of the FDCPA, because it regularly uses

the mails and/or the telephone to collect, or attempt to collect, defaulted consumer

debts that it did not originate, in the State of Indiana. In fact, Defendant Med Shield was

acting as a debt collector as to the defaulted consumer debt at issue here.

       5.     Defendant Med Shield is authorized to conduct business in Indiana, and

maintains a registered agent here, see, record from the Indiana Secretary of State,

attached as Exhibit A. In fact, Defendant conducts business in Indiana.

       6.     Defendant Med Shield is licensed as a debt collection agency in the State

of Indiana, see, record from NMLS Consumer Access, attached as Exhibit B. In fact,

Defendant acts as a collection agency in Indiana.

                               FACTUAL ALLEGATIONS

       7.     Defendant sent Mr. Watson an initial form collection letter, dated

September 14, 2019. This collection letter stated that it was “Re: KEVIN WATSON

EDWARD”, and then further stated “Provider: ESKENAZI HEALTH” and “Your account

has been forwarded to Med Shield, Incorporated for collection”. Moreover, the letter

directed payment to “Med Shield, Inc, Agent For Collection”. The letter failed to advise

Plaintiff as to the name of the creditor to whom the debt was then owed. A copy of

Defendant’s collection letter is attached as Exhibit C.

       8.     Because the letter did not explain whether Eskenazi Health was, and still

is, the creditor to whom the debt was owed, and because it did not say that Med Shield

represented Eskenazi Health to collect the debt at issue and, instead, stated that Med

Shield was the “Agent For Collection” of an unidentified entity, Mr. Watson was unsure



                                             2
Case 1:20-cv-02073-SEB-DLP Document 1 Filed 08/07/20 Page 3 of 6 PageID #: 3




as to whom he owed the debt at issue, which worried and concerned him. Thus,

Defendant’s letter failed to effectively state the name of the creditor to whom the debt

was then owed.

       9.     A statement that Eskenazi Health still owned the debt and was the current

creditor to whom the debt was then owed, would have sufficed to identify effectively the

name of the creditor to whom the debt was then owed.

       10.    Violations of the FDCPA which would lead a consumer to alter his or her

course of action as to whether to pay a debt, or which would be a factor in the

consumer's decision making process, are material, see, Lox v. CDA, 689 F.3d 818, 827

(7th Cir. 2012). Moreover, the identification of the creditor is such a factor because,

amongst other things, it is a factor for a consumer in determining whether an attempt to

collect a debt is fraudulent, see, Janetos v. Fulton, Friedman & Gullace, 825 F.3rd 317,

319-25 (7th Cir. 2016). Plaintiff was, in fact, confused as to whom he owed this debt.

       11.    Defendant’s collection actions complained of herein occurred within one

year of the date of this Complaint.

       12.    Defendant’s collection communications are to be interpreted under the

“unsophisticated consumer” standard, see, Gammon v. GC Services, Ltd. Partnership,

27 F.3d 1254, 1257 (7th Cir. 1994).

                              Violation Of § 1692g(a)(2)
                 Failure To Identify Effectively The Current Creditor

       13.    Section 1692g of the FDCPA requires that, within 5 days of Defendant’s

first communication to a consumer, they had to provide Mr. Watson with an effective

validation notice, containing, among other disclosures, “(2) the name of the creditor to

whom the debt is owed” see, 15 U.S.C. § 1692g(a)(2).


                                             3
Case 1:20-cv-02073-SEB-DLP Document 1 Filed 08/07/20 Page 4 of 6 PageID #: 4




       14.    Defendant’s form collection letter violates § 1692g(a)(2) of the FDCPA

because it failed to identify effectively the current creditor to whom the debt was owed,

see, Janetos, 825 F.3rd at 321-23; see also, Steffek v. Client Services, Inc., 948 F.3d

761, 766-67 (7th Cir. 2020).

       15.    Defendant’s violation of § 1692g of the FDCPA renders it liable for

damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. § 1692k.

                                  CLASS ALLEGATIONS

       16.    Plaintiff, Kevin Watson, brings this action individually and as a class action

on behalf of all persons similarly situated in the State of Indiana from whom Defendant

attempted to collect a defaulted consumer debt allegedly owed to Eskenazi Health, via

the same form collection letter (Exhibit C), that Defendant sent to Plaintiff, from one year

before the date of this Complaint to the present. This action seeks a finding that

Defendant’s form collection letter violates the FDCPA, and asks that the Court award

damages as authorized by § 1692k(a)(2) of the FDCPA.

       17.    Defendant regularly engages in debt collection, using the same form

collection letter it sent Plaintiff Watson, in its attempts to collect defaulted consumer

debts from other consumers.

       18.    The Class consists of more than 35 persons from whom Defendant

attempted to collect defaulted consumer debts by sending other consumers the same

form collection letter it sent Plaintiff Watson.

       19.    Plaintiff Watson’s claims are typical of the claims of the Class. Common

questions of law or fact raised by this class action complaint affect all members of the

Class and predominate over any individual issues. Common relief is therefore sought on



                                               4
Case 1:20-cv-02073-SEB-DLP Document 1 Filed 08/07/20 Page 5 of 6 PageID #: 5




behalf of all members of the Class. This class action is superior to other available

methods for the fair and efficient adjudication of this controversy.

       20.    The prosecution of separate actions by individual members of the Class

would create a risk of inconsistent or varying adjudications with respect to the individual

members of the Class, and a risk that any adjudications with respect to individual

members of the Class would, as a practical matter, either be dispositive of the interests

of other members of the Class not party to the adjudication, or substantially impair or

impede their ability to protect their interests. Defendant has acted in a manner

applicable to the Class as a whole such that declaratory relief is warranted.

       21.    Plaintiff Watson will fairly and adequately protect and represent the

interests of the Class. The management of the class action proposed is not

extraordinarily difficult, and the factual and legal issues raised by this class action

complaint will not require extended contact with the members of the Class, because

Defendant’s conduct was perpetrated on all members of the Class and will be

established by common proof. Moreover, Plaintiff Watson has retained counsel

experienced in class action litigation, including class actions brought under the FDCPA.

                                  PRAYER FOR RELIEF

       Plaintiff, Kevin Watson, individually and on behalf of all others similarly situated,

prays that this Court:

       1.     Certify this action as a class action;

       2.     Appoint Plaintiff Watson as Class Representative of the Class, and his

attorneys as Class Counsel;

       3.     Find that Defendant’s form collection letter violates the FDCPA;



                                              5
Case 1:20-cv-02073-SEB-DLP Document 1 Filed 08/07/20 Page 6 of 6 PageID #: 6




       4.     Enter judgment in favor of Plaintiff Watson and the Class, and against

Defendant, for damages, costs, and reasonable attorneys’ fees as provided by §

1692k(a) of the FDCPA; and,

       5.     Grant such further relief as deemed just.

                                      JURY DEMAND

       Plaintiff, Kevin Watson, individually and on behalf of all others similarly situated,

demands trial by jury.

                                                     Kevin Watson, individually and on behalf
                                                     of all others similarly situated,

                                                     By: /s/ David J. Philipps___________
                                                     One of Plaintiff’s Attorneys

Dated: August 6, 2020

David J. Philipps      (Ill. Bar No. 06196285)
Mary E. Philipps       (Ill. Bar No. 06197113)
Angie K. Robertson (Ill. Bar No. 06302858)
Philipps & Philipps, Ltd.
9760 S. Roberts Road, Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com
angie@philippslegal.com

John T. Steinkamp (Ind. Bar No. 19891-49)
John Steinkamp & Associates
5214 S. East Street
Suite D1
Indianapolis, Indiana 46227
(317) 780-8300
(317) 217-1320 (FAX)
John@johnsteinkampandassociates.com




                                                 6
